                                          Case 3:20-cv-05923-WHO Document 7 Filed 12/08/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     RICHARD ORESTES GUERRERO,                      Case No. 20-cv-05923-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                        ORDER DISMISSING PETITION
                                   9
                                                 v.                                     WITH LEAVE TO AMEND
                                  10     G. MATTERSON,

                                  11
                                                       Respondent.                      Dkt. No. 2

                                  12
Northern District of California
 United States District Court




                                  13                                       INTRODUCTION
                                  14          Petitioner Richard Orestes Guerrero seeks federal habeas relief from his state
                                  15   convictions. The claims in the petition for such relief cannot proceed. Accordingly, the
                                  16   petition is DISMISSED with leave to file an amended petition on or before January 18,
                                  17   2021. Failure to file an amended petition that complies with the instructions in this Order
                                  18   will result in the dismissal of the suit and entry of judgment in favor of respondent.
                                  19                                        BACKGROUND
                                  20          According to the petition, in 2018 Guerrero pleaded nolo contendere in the Santa
                                  21   Clara County Superior Court to charges of voluntary manslaughter, assault with a firearm,
                                  22   and a gang sentencing enhancement. (Pet., Dkt. No. 1 at 2.) His attempts at overturning
                                  23   his convictions in state court were unsuccessful. This federal habeas petition followed.
                                  24                                          DISCUSSION
                                  25          This court may entertain a petition for writ of habeas corpus “in behalf of a person
                                  26   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  27   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  28   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                           Case 3:20-cv-05923-WHO Document 7 Filed 12/08/20 Page 2 of 4




                                   1   “award the writ or issue an order directing the respondent to show cause why the writ
                                   2   should not be granted, unless it appears from the application that the applicant or person
                                   3   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                   4   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                   5   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                   6          As grounds for federal habeas relief, Guerrero claims that the trial court ignored or
                                   7   failed to grant various motions, there was insufficient evidence to support his convictions,
                                   8   his speedy trial rights were violated, the trial judge should have been disqualified, there
                                   9   was ineffective assistance of counsel, and evidence should have suppressed under the
                                  10   Fourth Amendment. (Pet., Dkt. No. 1 at 5, 7; Dkt. No. 1-1 at 2-6.) These claims cannot
                                  11   proceed.
                                  12          The Fourth Amendment claims are barred from federal habeas review unless the
Northern District of California
 United States District Court




                                  13   state did not provide an opportunity for full and fair litigation of those claims. Stone v.
                                  14   Powell, 428 U.S. 465, 481-82, 494 (1976); Newman v. Wengler, 790 F.3d 876, 878 (9th
                                  15   Cir. 2015) (Powell’s holding survived the passage of AEDPA). The existence of a state
                                  16   procedure allowing an opportunity for full and fair litigation of Fourth Amendment claims,
                                  17   rather than a defendant’s actual use of those procedures, bars federal habeas consideration
                                  18   of those claims. Gordon v. Duran, 895 F.2d 610, 613-14 (9th Cir. 1990) (whether or not
                                  19   defendant litigated Fourth Amendment claim in state court is irrelevant if he had
                                  20   opportunity to do so under California law). California state procedure provides an
                                  21   opportunity for full litigation of any Fourth Amendment claim. See Cal. Pen. Code
                                  22   § 1538.5.
                                  23          Nor can the other claims proceed. Because Guerrero pleaded guilty, only two
                                  24   habeas claims are available to him: the (i) voluntary and intelligent character of the plea
                                  25   and (ii) adequacy of the advice of counsel. Womack v. Del Papa, 497 F.3d 998, 1002 (9th
                                  26   Cir. 2007) (quoting Hill v. Lockhart, 474 U.S. 52, 56-57 (1985)).1 Neither claim appears
                                  27
                                       1
                                  28    There are exceptions to this general bar. For example, a defendant who pleads guilty still
                                       may raise in habeas corpus proceedings the very power of the state to bring him into court
                                                                                      2
                                          Case 3:20-cv-05923-WHO Document 7 Filed 12/08/20 Page 3 of 4




                                   1   in the petition. Accordingly, the petition will be dismissed with leave to file an amended
                                   2   petition that contains these two claims if appropriate.
                                   3          Because Guerrero may not have exhausted such claims in state court, he may wish
                                   4   to file a motion to stay habeas proceedings while he exhausts his claims. Prisoners in state
                                   5   custody who wish to challenge either the fact or length of their confinement collaterally in
                                   6   federal habeas proceedings are first required to exhaust state judicial remedies, either on
                                   7   direct appeal or through collateral proceedings, by presenting the highest state court
                                   8   available with a fair opportunity to rule on the merits of each and every claim they seek to
                                   9   raise in federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16
                                  10   (1982). If Guerrero proceeds with unexhausted claims, respondent will likely file a motion
                                  11   to dismiss on grounds of nonexhaustion.
                                  12          Guerrero’s motion to proceed in forma pauperis is GRANTED. (Dkt. No. 2.)
Northern District of California
 United States District Court




                                  13                                          CONCLUSION
                                  14          The petition is DISMISSED with leave to file an amended petition on or before
                                  15   January 18, 2021. Guererro may wish to file a motion for a stay along with the amended
                                  16   petition.
                                  17          The amended petition must include the caption and civil case number used in this
                                  18   order (20-05923 WHO (PR)) and the words FIRST AMENDED PETITION on the first
                                  19   page. Because an amended petition completely replaces the previous petitions, Guerrero
                                  20   must include in his amended petition all the claims he wishes to present. See Ferdik v.
                                  21   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the
                                  22   prior petition by reference. Failure to file an amended petition in accordance with this
                                  23   order will result in dismissal of this action without further notice to him.
                                  24          It is Guerrero’s responsibility to prosecute this case. He must keep the court
                                  25   informed of any change of address by filing a separate paper with the Clerk headed
                                  26
                                  27
                                       to answer the charge brought against him, see Haring v. Prosise, 462 U.S. 306, 320 (1983)
                                  28   (citing Blackledge v. Perry, 417 U.S. 21, 30 (1974)), and may raise a double jeopardy
                                       claim, see id. (citing Menna v. New York, 423 U.S. 61 (1975)).
                                                                                      3
                                          Case 3:20-cv-05923-WHO Document 7 Filed 12/08/20 Page 4 of 4




                                   1   “Notice of Change of Address.” He must comply with the court’s orders in a timely
                                   2   fashion or ask for an extension of time to do so. Failure to comply may result in the
                                   3   dismissal of this action pursuant to Federal Rule of Civil Procedure 41(b).
                                   4          The Clerk shall terminate all pending motions.
                                   5   IT IS SO ORDERED.
                                   6   Dated: December 8, 2020
                                                                                        _________________________
                                   7
                                                                                        WILLIAM H. ORRICK
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                    4
